Mr. Chief Justice Shjcpaed
delivering tbe opinion of tbe Court:
This is a petition for a writ of prohibition to compel one of tbe justices of tbe supreme court of tbe District of Columbia to refrain from taking any action to confirm a verdict returned by a special jury in a proceeding to assess damages and benefits in tbe matter of opening and improving a street in the city of Washington.
*432It appears that certain questions involved in the general proceeding for the opening of said street, instituted several years ago under the act of Congress providing therefor, were determined by this court on a former appeal ; * and it is alleged that the subsequent proceedings, resulting in the verdict aforesaid, were inconsistent with the opinion of this court delivered on the decision of the appeal mentioned, and in excess of the jurisdiction of the district court. From the history of the said proceedings, as set out in the petition, the soundness of this contention does not certainly and clearly appear. The most that can be said is that it is a matter of some doubt. The writ of prohibition cannot be made to serve the purpose of a writ of error or certiorari to correct mistakes of an inferior court in deciding any question of law and fact within its general jurisdiction. The writ cannot issue unless it is clearly made to appear that the inferior court is about to exceed its jurisdiction. Smith v. Whitney, 116 U. S. 167, 176, 29 L. ed. 601, 603, 6 Sup. Ct. Rep. 570; United States ex rel. Morris v. Scott, 25 App. D. C. 88. Nor will the writ be issued, ordinarily, where the complaining party has another substantial remedy. Smith v. Whitney, supra; Re Cooper, 143 U. S. 472, 495, 36 L. ed. 232, 239, 12 Sup. Ct. Rep. 453; Ex parte Gordon, 104 U. S. 515, 519, 26 L. ed. 814; Re Rice, 155 U. S. 396, 403, 39 L. ed. 198, 201, 15 Sup. Ct. Rep. 149. Aside from the matter of doubt whether the court in this instance is about to exceed its jurisdiction, the petitioner has a substantial remedy through her right of appeal from any judgment confirming the said verdict. The remedy by appeal is more beneficial, because it enables every question that may be involved in the case to be brought in review.
In this view it would serve no useful purpose to enter a rule against the respondents to show cause. The petition is therefore dismissed with costs. Dismissed.